DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
	Claim status
The examiner acknowledged the amendment made to the claims on 07/28/2021.
Claims 1, 9 and 11-15 are pending. Claim 1 is currently amended. Claims 2-8 and 10 remain cancelled. Claims 9 and 11-15 are previously presented. Claims 1, 9 and 11-15 are hereby examined on the merits.

Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Millan WO2012/110777 A2 (hereinafter referred to as Millan) in view of Wehnes US Patent No. 8,540,981 (hereinafter referred to as Wehnes, cited in IDS), David US Patent Application No. 2005/0106163 (hereinafter referred to as David), McKinney US Patent No. 6,365,152 (hereinafter referred to as McKinney) and Muscato US Patent Application Publication No. 2002/0048607 (hereinafter referred to as Muscato). 
Regarding claim 1, Millan teaches a method of feeding young livestock animal such as calves (page 47, line 15), the method comprising feeding the calves a milk replacer comprising a DFM composition that comprises Bacillus subtilis strain PB6 (page 15 bottom para.-page16 line 1; page 10, line 16-17 and the table), wherein feeding improves animal performance including reduction of pathogen in the GI tract, resistance to enteritis, feed efficiency, weight gain, feed conversion efficiency (page 1, para. 1-2 from bottom; page 2, para. 1-4).
Millan is silent regarding the milk replacer is being fed to the calves daily between birth and 6 weeks.
Wehnes teaches a method controlling calf pathogens and scours in calves, the method comprising feeding the calves a milk replacer comprising a DFM composition comprising Bacillus subtilis strains 3A-P4, 22C-P1 and LSSA01 NRRL, wherein the DFM composition is provided between birth and 8 weeks (e.g., 56 days) (column 1, line 21-24; column 2, line 34-55; column 4, line 54-67).
Both Millan and Wehnes are directed to feeding calves a milk replacer that comprises Bacillus subtilis strains so as to control scours (e.g., enteritis) and pathogens. 
Millan in view of Wehnes is silent regarding that doses of DFM composition provided to calves differ for 0-3 weeks and 3-6 weeks where the dose at 3-6 weeks is about 50% of that for 0-3 weeks, or in other words the dose at 0-3 weeks is about 100% more of that for 3-6 weeks.
David teaches that calf scours (e.g., neonatal calf diarrhea) is responsible for substantial economic loss in the farming industry, and is responsible for about 75% of the death of dairy calves under 3 weeks of age ([0008]).
McKinney teaches that calf scours complex is a worldwide malady affecting calves ranging from birth to three weeks of age with a high mortality rate in untreated cases (column 1, line 22-24).
Muscato teaches that calves are susceptible to calf pathogens because they are essentially born without natural immunity, and infectious diseases are the main cause of calf morbidity and mortality during their first few weeks of life ([0007]). 
As such, where David, McKinney and Muscato recognize that calves are more susceptible to calf pathogens and affected more by calf scours during their first few weeks such as first 3 weeks of their lives, Millan teaches Bacillus subtilis PB6 is able to control calf pathogens and scours (e.g., enteritis) in calves. 
Millan, David and McKinney are all directed to calf scours or enteritis. Both Millan and Muscato are directed to calf pathogens. It would have been obvious to one of 
Millan in view of Wehnes, David, McKinney and Muscato teaches providing a higher dose of DFM composition comprising PB6 to calves at the age of 0-3 weeks than other periods of calves’ life, but is silent regarding that the dose for 0-3 weeks is about 100% more of that for 3-6 weeks. However, a skilled artisan would have been motivated to have varied the dose of DFM composition comprising PB6 for 0-3 week of age so as to suitably control the calf scours and calf pathogens. As such, the dose difference as recited in the claim is merely an obvious variant of the prior art.
Regarding claims 11-13, Millan in view of Wehnes teaches feeding calves a DFM-containing milk replacer from birth to 8 weeks. Millan also teaches that feeding the composition comprising DFM has significant beneficial effects on the performance of animal, including feed conversion ratio, weight gain, feed efficiency, etc. (page 1, bottom para. and page 2, para. 1-4), which is interpreted to read on “total weight gain” as recited in claim 11, “total feed efficiency” as recited in claim 12, and “milk replacer feed efficiency” as recited in claim 13. Further, since Millan in view of Wehnes, David, McKinney and Muscato teaches a method that has no manipulative difference from the claimed method, it logically follows that the method of Millan in view of Wehnes, David, McKinney and Muscato would have been able to deliver the benefits recited in claims 
Regarding claims 14, Millan includes an embodiment teaching feeding chick a composition comprising DFM, and chick also receives feed ad libitum from Day 0-Day 42 (Example 1, page 54-56). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Millan by including the step of feeding the calves a starter feed ad libitum because such a practice is known to be suitable in the art.
 Further, Wehnes teaches feeding the calves a starter feed composition on an ad libitum basis, besides the milk replacer that comprises DFM (column 10, line 25-46). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Millan by including the step of feeding the calves a starter feed ad libitum because such a practice is known to be suitable in the art.
Regarding claim 15, Given that Millan in view of Wehnes, David, McKinney and Muscato teaches a method that has no manipulative difference from the claimed method, it logically follows that the method of Millan in view of Wehnes, David, McKinney and Muscato would have been able to deliver the benefit of improving total starter feed intake. See MPEP 2112.01 I, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Millan in view of Wehnes, David, McKinney and Muscato as applied to claim 1 above, and further in view of Rodriguez WO 2017/025772 A1 (hereinafter referred to as Rodriguez, US Patent Application Publication No. 2018/0228181 relied upon as English language equivalent)
Regarding claim 9, Millan teaches that DFM can be added in a suitable concentration to offer a dairy dose between 2 x 105 CFU to about 2 x 1011 CFU (page 31, bottom para.). This proportion encompasses the dose recited in the. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Further, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the amount of DFM fed to calves so as to suitably control calf pathogens and enteritis. As such, the amount of DFM recited in the claim is merely an obvious variant of the prior art.
Millan in view of Wehnes, David, McKinney and Muscato is silent regarding the DFM composition being provided in a first meal after birth.
 Rodriguez teaches that calves are usually separated from their mothers upon birth and fed milk substitutes, without even allowing them to be fed colostrum (US PGPub, [0007]).
Both Millan and Rodriguez are directed to feeding calves with a milk replacer. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Millan by feeding calves upon birth with a milk replacer because such a procedure is known to be suitable in the art. 
Feeding calves upon birth with a milk replacer where calved has not feed on colostrum is interpreted to read on “the direct-fed microbial compositions are provided in a first meal after birth”.

Response to Arguments
Applicant's arguments filed 07/28/2021 have been fully considered but they are not persuasive.
Applicant argues on page 5 of the Remarks that secondary reference David is limited to an isolated disclosure in the background section, that David does not disclose DFM comprising PB6, and that David does not teach providing the methods of feeding the composition to young livestock animal in a stepwise manner.
Those arguments are not persuasive. First, it does not matter the teaching of David is in background section or any other section. What really matters is that David recognizes that calves are more susceptible to calf pathogens and affected more by calf scours during their first few weeks such as first 3 weeks of their lives. Such a recognition from David (and from McKinney and Muscato as well), along with the teaching from Millan that PB6 is able to control calf pathogens and scours in calves would have motivated a skilled artisan to provide a higher dose of PB6 for 0-3 weeks of weeks than other periods of calves’ life so as to better control calf scours and calf 
For the same reason set forth above, applicant’s arguments on pages 5-6 of the Remarks regarding McKinney and Muscato failing to teach PB6 or the stepwise approach are not persuasive. Further, as enumerated in the instant office action, the newly amended limitation regarding the 50% dose difference between 0-3 weeks and 3-6 weeks is obvious over the combined arts, for the reason that where the combined arts reasonably suggest a higher dose at 0-3 weeks than any other period, it would have been obvious to one of ordinary skill in the art to have optimized the dose for 0-3 weeks of age so as to suitably control the calf scours and calf pathogens.
Applicant argues on page 6 of the Remarks that given that McKinney teaches that calves after weaning which takes place after 3 weeks of age are still stressed and a significant percentage of calves develop scours, McKinney does not teach reducing the concentration of scours treatment after 3 weeks of age.
This argument is not persuasive. McKinney teaches that calf scours complex is a worldwide malady affecting calves ranging from birth to three weeks of age with a high mortality rate in untreated cases (column 1, line 22-24), Similarly, David teaches that calf scours is responsible for about 75% of the death of dairy calves under 3 weeks of age ([0008]) and Muscato teaches that calves are susceptible to calf pathogens and infectious diseases are the main cause of calf morbidity and mortality during their first few weeks of life ([0007]). Therefore, collectively David, McKinney and Muscato 
Applicant argues on page 7 of the Remarks that secondary reference Wehnes teaches using DFM as a method of treatment scours thus teaching away from (e.g., “against” as asserted by the applicant) implementing a preventive, stepwise approach to feeding young livestock.
This argument is not persuasive. Example 3 of Wehnes indeed teaches treating the calves that have scours with DFM comprising Bacillus subtilis. However, such an embodiment does not constitutes a teaching away from implementing a preventive approach because nowhere in Wehnes criticizes, discredits, or otherwise discourages the preventive approach. On the contrary, Example 2 of Wehnes (col 6, line 57-67; col. 7 line 22-30) teaches a preventive approach where DFM is administered in milk replacer to calves that do not necessarily suffer from scours.
For the forgoing reason set for the above, applicant’s argument regarding claim 9 is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334.  The examiner can normally be reached on 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/C.L./Examiner, Art Unit 1793                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791